DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6, 8, 9, 11, 12, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the supply line branched from the has line in the insulation plate and is connected to the pin hole in the insulation plate such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 10103007 to Tandou et al in view of United States Patent Application No. 2008/0014363 to Sago et al is presented below.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  the word “insolation” should be corrected to “insulation.”  
Claim 9 is also objected to because of the following informalities: the following phrase appears to be a substantial duplicate recited in the claim already: “the gas line formed to supply the heat transfer gas to a space between the bottom surface of the substrate and the upper surface of the support unit.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 13 is dependent on Claim 7, which is now cancelled. There is insufficient antecedent basis for the limitations in the claim.
For the purposes of examining based on the merits, the claim will be interpreted as being dependent on Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a support unit of Claim 1, interpreted as an electrostatic chuck [0017]
5a gas supply unit of Claim 1, interpreted as 400 comprising a gas supply nozzle 410, a gas supply line 420, and a gas storage unit 430 [0065]
a plasma generating unit of Claim 1, interpreted as 300 which has a showerhead 310, a gas injecting plate 320 and a support part 330 with power source 351 [0059-0063]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10103007 to Tandou et al in view of United States Patent Application No. 2008/0014363 to Sago et al.
In regards to Claim 1, Tandou teaches a substrate treating apparatus Fig. 1 comprising: a chamber 23 providing a treatment space (interior of 23) to the interior of the substrate treating apparatus; a support unit (electrostatic chuck 2 on 101) located in the treatment space and on which a substrate 4 is positioned; a gas supply unit (supply line 24 with nozzle or opening of 24 and a supply of 25) configured to eject a process gas into the treatment space (Col. 5 lines 54-62); and a plasma generating unit (microwave generating plasma 29, 30, 31 (Col. 6 lines 20-35) configured to generate plasma from the process gas (Col. 5 line 24-Col. 7 line 62), wherein the support unit y wherein the support unit comprises: an electrostatic chuck 2 configured to suction the substrate by an electrostatic force (Col. 8 lines 21-41); an electrode plate 1 disposed below the electrostatic chuck, the electrode plate comprising a plurality of refrigerant passages 5; an insulation plate 9 disposed below the refrigerant passages of the electrode plate; and wherein the supply line is branched from the gas line and is connected to the pin hole, (Col. 5 line 10-Col. 16 line 10) as shown in the annotated drawing of Fig. 5 below:

    PNG
    media_image1.png
    637
    621
    media_image1.png
    Greyscale

Tando does not expressly teach a plasma generating unit, interpreted as 300 which has a showerhead, a gas injecting plate and a support part with power source.
Sago teaches a substrate treating apparatus Fig. 7 comprising: a chamber 1 providing a treatment space (interior of 1) to the interior of the substrate treating apparatus; a support unit (electro-static chuck 2) located in the treatment space and on which a substrate 9 is positioned; 5a gas supply unit 12, 121, 122 configured to eject a 

    PNG
    media_image2.png
    909
    966
    media_image2.png
    Greyscale

As it is known to provide a plasma generating unit comprising a showerhead, a gas injecting plate and a support part with power source, as taught by Sago, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified Tandou as taught by Sago to include a showerhead, a gas injecting plate and a support part with power source. One would be motivated to do so in order to provide a predictable, art analogous plasma generating unit. See MPEP 2143, Exemplary Rationales A-G.
Tandou does not expressly teach the branch is formed in the insulation plate. 

Sago teaches a substrate treating apparatus where the branch, or horizontal lines connecting gas holes can be in the cooling plate 21 [0018-0050], as shown in the annotated copy of Fig. 1 below:

    PNG
    media_image3.png
    488
    604
    media_image3.png
    Greyscale
From the teaching of Tandou, it is known that the branch can be below the substrate support or in the lower part of the substrate support, while the teachings of Sago teach that this branch can be below the refrigerant passages while in the cooling base/electrode plate. Even though the express teaching of placing the branch in the insulating plate, the teachings that it can be placed in several different positions of the substrate support, such that there is a suggestion to teach that the branch could be placed in the insulation plate.   One would be motivated to do so in order to place the branch in suitable position in the support unit, through reasonable routine experimentation, or methodologies to try.  See MPEP 2143, Exemplary Rationales A, D, E, F, G.
The resulting apparatus fulfills the limitations of the claim.

In regards to Claim 3, Tandou teaches the heat transfer gas is helium (Col. 9 line 9-Col. 10 line 5).
In regards to Claim 4, Tandou teaches a valve 15 configured to open and close the interior of the supply line is installed in the supply line (Col. 19 lines 4-42).  
In regards to Claim 5, Tandou teaches a ventilation line (line connected to 14) that discharges the gas in the interior of the pin hole is connected to the pin hole and a valve 14 that opens and closes the interior of the ventilation line is installed in the ventilation line (Col. 10 lines 6-28).
In regards to Claim 6, Tandou teaches the ventilation line is configured to vent the gas into the treatment space, as the vent is connected to the other lines and thus implicitly to the treatment space when the gas is supplied to the lift pin when the substrate is lifted, for instance, (Col. 23 line 21-36).
In regards to Claim 8, Tandou teaches a plurality of pin holes are provided in the support unit and a plurality of supply lines are provided in the pin holes, respectively (Col. 8 lines 42-65).
In regards to Claim 9, Tandou teaches a
a support unit (electrostatic chuck 2 on 101) that supports a substrate 4, wherein the support unit (and shown in Fig. 2) comprises: a lift pin 6 configured to elevate through a pin hole (hole for 6) formed in the support unit (as shown in Fig. 2) and configured to deliver the substrate to the support unit or receive the substrate from the support unit [0045]; a gas line 11 formed in the support unit to supply a heat transfer y wherein the support unit comprises: an electrostatic chuck 2 configured to suction the substrate by an electrostatic force (Col. 8 lines 21-41); an electrode plate 1 disposed below the electrostatic chuck, the electrode plate comprising a plurality of refrigerant passages 5; an insulation plate 9 disposed below the refrigerant passages of the electrode plate; and wherein the supply line is branched from the gas line and is connected to the pin hole, (Col. 5 line 10-Col. 16 line 10) as shown in the annotated drawing of Fig. 5 below:

    PNG
    media_image1.png
    637
    621
    media_image1.png
    Greyscale

Tandou does not expressly teach the branch is formed in the insulation plate.
However, Tandou specifically teaches that the branch is in the lower portion of the sample stage (Col. 9 line 60-Col. 10 line 5) and thus not in the electrostatic chuck but in the lower have of the substrate support which includes the insulation plate of 9, as per the Specification, and underneath the entirety of the support, as per the annotated drawing above. Although there is no specific teaching to place the branch in the 
Sago teaches a substrate treating apparatus where the branch, or horizontal lines connecting gas holes can be in the cooling plate 21 [0018-0050], as shown in the annotated copy of Fig. 1 below:

    PNG
    media_image3.png
    488
    604
    media_image3.png
    Greyscale
From the teaching of Tandou, it is known that the branch can be below the substrate support or in the lower part of the substrate support, while the teachings of Sago teach that this branch can be below the refrigerant passages while in the cooling base/electrode plate. Even though the express teaching of placing the branch in the insulating plate, the teachings that it can be placed in several different positions of the substrate support, 
In regards to Claim 11, Tandou teaches the supply line is branched from the gas line and a valve 15 configured to open and close the interior of the supply line is installed in the supply line, as shown in the above annotated copy of Fig. 5.  
In regards to Claim 12, Tandou teaches a ventilation line (line connected to 14) that discharges the gas in the interior of the pin hole is connected to the pin hole and a valve 14 that opens and closes the interior of the ventilation line is installed in the ventilation line (Col. 10 lines 6-28).
In regards to Claim 13, Tandou teaches a ventilation line (line connected to 13) that vents the gas in the interior of the pin hole into the treatment space (as it connected to the hole for 6), the ventilation line arranged in the insulation plate (as it is vertical and extends through 9) and connected to the pin hole (as it connected to 6’ and 7); and a valve 13 that opens and closes the interior of the ventilation line.
Tandou does not expressly teach the valve 13 is installed along the ventilation line within the insulation plate.
However, as per the teachings of Tandou in view of Sago above, it is known that the branch can be placed in the insulation plate. Furthermore, it is expressly taught be Tandou the following IN Col. 23 lines 20-36:
The present invention is not limited to the configurations disclosed in the above-described embodiment or variation. Different forms may be provided without departing from the technical scope of the present invention. For example, the He feeding valve 12, bellows evacuation valve 13, He evacuation valve 14, flow rate control valve 15, and pushup pin seal 3-2 on the feeding and evacuation conduit disclosed in the embodiment and variation are not mutually 15 and the pushup pin seal 3-2 may be provided. Alternatively, all or some of the above-described valves and seal may be combined together so as to exert an effect that enables suppression of movement or diffusion of a substance acting as foreign matter from the space 7′ to the He filling gap so that the valves and seal operate based on command signals from the control apparatus to exert the effect.

	Because Tandou expressly teaches modifications such as re-arrangements of seals and valve, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the valve of Tandou to place it in the insulation plate, along with the branch, as it is known in the prior art of Tandou that re-arrangement or combinations can be made without departing from the technical scope of the invention. See MPEP 2143, Motivations A-G. The predictable result from these teachings would place the valve also in the insulation plate, thus fulfilling the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2010/0163403 to Kitada, 2017/0278730 to Tandou, 2016/0064189 to Tandou- all of which teach gas lines separate and yet connected to the lift pins.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                

/KARLA A MOORE/Primary Examiner, Art Unit 1716